OPINION — AG — ** PROFESSIONAL SCHOOL SERVICE ** SENATE BILL NO. 536, (70 O.S. 6-128 [70-6-128]), REQUIRING COMPLETION OF A COURSE IN THE EDUCATION OF THE EXCEPTIONAL CHILD APPLIES TO ALL RECIPIENTS OF STANDARD TEACHING CERTIFICATES INCLUDING PROFESSIONAL SCHOOL SERVICE PERSONNEL AS WELL AS CLASSROOM TEACHERS. ALL PERSONS GRANTED SUCH TEACHING CERTIFICATES AFTER JULY 1, 1976, MUST MEET SUCH REQUIREMENTS REGARDLESS OF WHEN SUCH PERSONS BEGAN WORK IN A TEACHER CERTIFICATE PROGRAM. (TEACHER, EXCEPTIONAL CHILDREN, SPECIAL EDUCATION) CITE: 70 O.S. 1-116 [70-1-116] (JOE C. LOCKHART)